                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

DONNA KING,                                )
                                           )
            Plaintiff,                     )
                                           )
      vs.                                  )         Case No. 4:17 CV 2479 CDP
                                           )
BANK OF AMERICA, N.A., et al.,             )
                                           )
            Defendants.                    )

                           MEMORANDUM AND ORDER

       The Court stayed this matter on February 13, 2019 pending the conclusion

of the state court case styled Bank of America, N.A. v. Donna L. King, Case No.

15-CM-CC00101, filed in Camden County, Missouri. The Memorandum and

Order of Stay required the parties to file a joint memorandum advising the Court of

the outcome of the state case. In that joint memorandum the parties were also

required to inform the Court whether plaintiff intends to proceed with the

prosecution of this case and, if so, the parties were to propose a schedule for

summary judgment motions, if applicable, and a trial date.

       Although the parties informed the Court that the state court case has now

been resolved with a jury verdict in Bank of America’s favor [75], they failed to

include the remaining required information.

       Accordingly,
      IT IS HEREBY ORDERED that the parties shall file a joint memorandum

within 14 days of the date of this Memorandum and Order which provides all of

the information required by the Court’s February 13, 2019 Memorandum and

Order of Stay.




                                     CATHERINE D. PERRY
                                     UNITED STATES DISTRICT JUDGE
Dated this 21st day of June, 2019.




                                       2
